EXHIBIT 10.1

 

Description of Director and Executive Compensation Arrangements

 

A.                         Non-Employee Director Compensation.

 

Annual Retainer for Service on the Board - $40,000, payable in quarterly
installments plus 1,000 shares of restricted stock are automatically granted on
March 31 of each year, vesting over three years.

 

Board Meeting Fees - $1,000 for each meeting attended and $500 for each
telephonic meeting attended.

 

Committee Meetings - $1,000 for each meeting attended and $500 for each
telephonic meeting attended, unless the committee meeting is held on the day of
a meeting of the Board of Directors.

 

Annual Retainer for Chairman of the Audit Committee - $20,000.

 

Annual Retainer for Chairman of the Compensation Committee - $10,000.

 

Annual Retainer for Chairman of the Nominating and Corporate Governance
Committee – Twice the amount of any meeting fees paid to the committee members.

 

Initial Restricted Grant – Upon joining the Board of Directors, 500 shares of
restricted stock are granted, vesting over three years.

 

Each grant of restricted stock is made pursuant to the Company’s 2003 Equity
Incentive Plan.  In addition, the Director Phantom Stock Plan offers
non-employee directors the opportunity to defer cash compensation for up to
three years and to receive that compensation (to the extent that it is actually
earned by service during that period) in shares of common stock rather than in
cash after termination of service or a predetermined period. Such compensation
includes the annual retainer, regular meeting fees and special meeting fees
payable by the Company to a non-employee director.  Every non-employee director
during his or her term of service has elected to receive such compensation in
common stock.

 

 

--------------------------------------------------------------------------------


 

B.                           Executive Officers.

 

The base salaries for the Company’s executive officers who are named executive
officers in the Company’s Proxy Statement effective as of January 1, 2006 are as
follows:

 

Mace Siegel, Chairman

 

$

350,000

 

 

 

 

 

Arthur M. Coppola, President and Chief Executive Officer

 

$

750,000

 

 

 

 

 

Dana K. Anderson, Vice Chairman

 

$

300,000

 

 

 

 

 

Edward C. Coppola, Senior Executive Vice President and Chief Investment Officer

 

$

525,000

 

 

 

 

 

David J. Contis, Executive Vice President and Chief Operating Officer

 

$

500,000

 

 

 

 

 

Thomas E. O’Hern, Executive Vice President, Chief Financial Officer and
Treasurer

 

$

450,000

 

 

 

 

 

Richard A. Bayer, Executive Vice President, Chief Legal Officer and Secretary

 

$

400,000

 

 

--------------------------------------------------------------------------------